--------------------------------------------------------------------------------

Exhibit 10.2
 
image 1 [image1.jpg]
image 2 [image2.jpg]



August 16, 2011


EMCORE Corporation
10420 Research Road, SE
Albuquerque, New Mexico 87123


Re: 
Engagement of Reedland Capital Partners, an Institutional Division
of Financial West Group as Placement Agent for EMCORE Corporation



Gentlemen:


This letter (this "Engagement Letter") will confirm our agreement with EMCORE
Corporation (the “Company”) with respect to the engagement of Reedland Capital
Partners, an Institutional Division of Financial West Group (“FWG/Reedland”) as
the Company's placement agent, solely in connection with the placement of the
Company's common stock to Commerce Court Small Cap Value Fund, Ltd.
(collectively with its affiliated funds, the "Investor"), as more fully
described herein.  FWG/Reedland hereby agrees, on a best efforts basis and
subject to the satisfactory completion of our continuing due diligence, to place
up to Fifty Million Dollars ($50,000,000) of the Company's authorized but
unissued common stock (the "Common Stock" or "Common Shares") with the Investor,
as more particularly set forth below and subject to the terms and conditions of
this Engagement Letter.


The Common Stock will be offered and sold on such terms as the Company and the
Investor may agree upon in that certain “Common Stock Purchase Agreement”, dated
August 16, 2011, by and between the Company and the Investor a copy of which is
attached hereto as Exhibit A and incorporated herein by this reference (the
“Purchase Agreement”) and the offering and sale of such Common Stock shall be
made in reliance upon the provisions of Section 4(2) of the Securities Act of
1933 (the “Securities Act”) and Regulation D promulgated pursuant to the
Securities Act, as amended (“Regulation D”).  FWG/Reedland will use no offering
materials other than the Company's publicly filed reports and such other
materials, including the Purchase Agreement and a registration rights agreement,
as the Company will have approved prior to their use. The parties hereto agree
that the Common Shares will be offered and sold by the Company in compliance
with all applicable federal and state securities laws and regulations, including
but not limited to Regulation D.  The Investor shall certify to the Company in
writing in the Purchase Agreement that it is an “accredited investor” as that
term is defined by Rule 501(c) of Regulation D. The placement of the Common
Stock by FWG/Reedland to the Investor as contemplated hereby may be referred to
herein as the "Offering".


The term of FWG/Reedland's engagement (the "Engagement Period") as placement
agent for the offer and sale of the Common Stock to the Investor will commence
on the date of actual receipt by FWG/Reedland of an executed copy of this
Engagement Letter from the Company and, unless extended pursuant to the further
written agreement of the parties, will expire upon the earlier of (i) September
1, 2013, (ii) the date that all the shares of Common Stock under the Purchase
Agreement have been issued and sold, (iii) the date that the Investor has
purchased an aggregate of $50,000,000 of shares of Common Stock, or that number
of shares which is one share less than twenty percent (20.0%) of the total
issued and outstanding shares of Common Stock as of the effective date of the
Purchase Agreement, whichever occurs first, pursuant to the Purchase Agreement,
(iv) the date that the Offering is terminated by the Company or the Investor or
(v) at the Company’s election, the date that FWG/Reedland breaches any
representation or covenant in this Engagement Letter.  To the extent the Company
so requests, FWG/Reedland will assist with each settlement of the purchase of
the Common Stock pursuant to the Offering (each, a “Closing”). There may be
multiple Closings of the Offering during the Engagement Period.
 
30 Sunnyside Avenue | Mill Valley | CA 94941 | (415) 383-4700 | Fax (415)
383-4799
 
 
 

--------------------------------------------------------------------------------

Page 2
EMCORE Corporation
 
Upon the date of each Closing of the purchase of the Common Shares, the Company
hereby agrees to pay FWG/Reedland a cash commission equal to one percent (1.00%)
of the aggregate dollar amount paid to the Company for the Common Shares
purchased by the Investor in connection therewith.  Such cash commission(s)
shall be payable to FWG/Reedland at the direction of the Company via wire
transfer in accordance with the wiring instructions annexed hereto as Exhibit C.
 
This Engagement Letter is for the confidential use of the Company and
FWG/Reedland only, and may not be disclosed by the Company or by FWG/Reedland
(in whole or in part) for any reason to any person other than their respective
Board of Directors, executive management or its attorneys, accountants or
financial advisors, and then only on a confidential basis in connection with the
proposed Offering, except where disclosure is required by applicable law, stock
exchange rule or regulation, or is previously agreed to in writing to by the
Company and FWG/Reedland. The parties hereto acknowledge and agree that,
notwithstanding the preceding sentence, (i) the arrangement contemplated hereby
will be disclosed by the Company in its SEC filings and this Engagement Letter
may be filed with the SEC and (ii) the arrangement contemplated hereby may also
be disclosed by the Company in its reports filed pursuant to the Securities
Exchange Act of 1934, as amended.


The terms of this Engagement Letter will be governed by and interpreted in
accordance with the laws of the State of California, and any disputes arising
hereunder shall be exclusively and finally settled by an arbitration
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules in San Francisco, California.  The arbitration
shall be conducted by a single arbitrator mutually agreed upon by the
parties.  The determination, finding, judgment, and/or award made by the
arbitrator shall be made in writing, shall state the basis for such
determination, shall be signed by the arbitrator and shall be final and binding
on all parties, and there shall be no appeal or reexamination thereof, except
for fraud, perjury, evident partiality, or misconduct by an arbitrator
prejudicing the rights of any party and to correct manifest clerical
errors.  The arbitrator shall award to the prevailing party, if any, as
determined by the arbitrator, its reasonable attorneys’ fees and costs.


During the Engagement Period and for 60 days thereafter, the Company agrees that
any reference to FWG/Reedland in any press release or other written
communications issued by the Company to the public relating to the Offering will
refer to FWG/Reedland as “Reedland Capital Partners, an Institutional Division
of Financial West Group”.  Additionally, the Company acknowledges that
FWG/Reedland may at its option and expense (and only after the first public
disclosure or announcement of the Offering by the Company) place announcements
and advertisements or otherwise publicize FWG/Reedland’s role in facilitating
the Offering (which may include the reproduction of the Company’s logo), stating
that FWG/Reedland acted as placement agent in connection with such transaction;
provided, however, that FWG/Reedland shall first submit a copy of any such
announcement or advertisement to the Company for its approval, which approval
shall not be unreasonably withheld.
 
 
 

--------------------------------------------------------------------------------

Page 3
EMCORE Corporation
 
The Company hereby agrees that: (1) within three (3) days of each date that the
Company provides the Investor with a “Fixed Notice Request” (as defined in the
Purchase Agreement) it will provide FWG/Reedland with a copy of such Fixed
Notice Request by facsimile to (415) 383-4799 (Attn: Jason Cohen), and (2) it
will comply in all material respects with all applicable federal and state
securities laws and regulations with respect to the Offering.


FWG/Reedland hereby agrees and represents and warrants that: (1) FWG/Reedland is
an institutional division of Financial West Group (member FINRA/SIPC), which is
a broker/dealer registered by FINRA in accordance with all applicable laws and
regulations in each jurisdiction in which FWG/Reedland intends to use its best
efforts to place the Offering, including, without limitation, in the State of
New Mexico and payment of the commission contemplated under this agreement will
not jeopardize the Company's compliance with Regulation D and applicable federal
and state securities laws and regulations; (2) FWG/Reedland will not make any
representations to the Investor about the Company other than information
included in the Company's public filings or otherwise conveyed to FWG/Reedland
by the Company in writing for use in connection with the Offering; (3)
FWG/Reedland will not do any advertising or make any general solicitation on
behalf of the Company in connection with the Offering; (4) FWG/Reedland will
comply with all applicable federal and state securities laws and regulations
with respect to the Offering; (5) FWG/Reedland is not affiliated with the
Investor or the Company; and (6) FWG/Reedland agrees to keep confidential any
nonpublic material information about the Company conveyed to FWG/Reedland by the
Company.  In further consideration of FWG/Reedland's placement of the Common
Shares, the Company and FWG/Reedland agree to be fully bound by all of the
indemnification provisions set forth on Exhibit B, a copy of which is attached
hereto and is fully incorporated herein by this reference.


The parties acknowledge and agree that nothing contained herein shall modify or
affect the rights or obligations of the Company and the Investor under the
Purchase Agreement.  This Engagement Letter and all rights and obligations
hereunder may not be assigned by either party without the prior written consent
of the other party.  This Engagement Letter may be executed in counterparts, and
any signature that is delivered by facsimile or electronic transmission will be
deemed to constitute delivery of a manually executed original.


 
 

--------------------------------------------------------------------------------

 
 
If the foregoing is acceptable, please sign and return to us a copy of this
Engagement Letter, which will represent the entire agreement between the Company
and FWG/Reedland with respect to the matters addressed herein and will supersede
all previous oral or written agreements or understandings of any nature
whatsoever between the parties.   We look forward to working with you.
 
Sincerely,


Reedland Capital Partners
  EMCORE Corporation           By:
/s/ Robert Schacter
  By:
 /s/ Alfredo Gomez
 
Robert Schacter
   
Name: Alfredo Gomez
 
Senior Vice President (FWG)
   
Title: General Counsel and Secretary



Agreed & Accepted:


Financial West
Group                                                                           


By:
/s/ Howard Davis
 
Howard Davis
 
Director of Corporate Finance

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A to Engagement Letter


Form of Common Stock Purchase Agreement


between EMCORE Corporation and
Commerce Court Small Cap Value Fund, Ltd.


(copy attached)


 
 

--------------------------------------------------------------------------------

 
 
Exhibit B to Engagement Letter


Company Indemnification Provisions
 
EMCORE Corporation (the "Company") agrees to indemnify and hold harmless
Reedland Capital Partners, an Institutional Division of Financial West Group
("FWG/Reedland"), and its directors, officers, and each person, if any, who
controls FWG/Reedland within the meaning of Section 15 of the Securities Act of
1933, as amended, or Section 20(a) of the Securities Exchange Act of 1934, as
amended (collectively, the "Indemnitees" and each individually an "Indemnitee"),
to the fullest extent permitted by applicable law, from and against any and all
claims, demands, causes of action, obligations, losses, damages, liabilities,
costs or expenses arising in law, equity or otherwise, of any nature whatsoever,
including without limitation, any and all reasonable legal, accounting and other
professional fees and related costs and disbursements and other costs, expenses,
or disbursements relating thereto (collectively, the "Liabilities"), directly or
indirectly, based upon or arising out of, or in connection with:


(a)  
any act or omission of the Company (or any affiliate thereof) in violation of
the Engagement Letter between FWG/Reedland and the Company to which this Exhibit
B is an integral part (the “Engagement Letter”) or the transactions contemplated
thereby, including, without limitation, any violation of applicable laws or
regulations by the Company (or any affiliate thereof); or



(b)  
any untrue or alleged untrue statement of a material fact contained in the
Registration Statement (as defined in the Purchase Agreement) or the omission or
alleged omission to state a material fact necessary to make the statements made
therein, in light of the circumstance under which the statements therein were
made, not misleading; or



(c)  
any untrue or alleged untrue statement of a material fact contained in the
Prospectus (as defined in the Purchase Agreement) as the same may be amended or
supplemented, or the omission or alleged omission to state a material fact
necessary to make the statements made therein, in light of the circumstance
under which the statements therein were made, not misleading; or



(d)  
any breach by the Company (or any affiliate thereof) of any of the terms of the
Engagement Letter between FWG/Reedland and the Company, or any purchase and sale
agreement, registration rights agreement, or other agreement between the Company
and Commerce Court Small Cap Value Fund, Ltd. (collectively with its affiliated
funds, the "Investor"), or the terms of the securities purchased or issuable
pursuant thereto.



The Company may, at its own expense, seek reimbursement of amounts already paid
to such Indemnitee once and to the extent the relevant Liabilities are
determined in a final judgment by court of competent jurisdiction (not subject
to further appeal) to have resulted from any Indemnitee’s gross negligence, bad
faith or willful or reckless misconduct.  These indemnification provisions are
in addition to any liability that the Company may otherwise have to any
Indemnitee or the Investor.
 
 
 

--------------------------------------------------------------------------------

 
 
The Company further agrees that no Indemnitee will have any liability for any
Liabilities (whether direct or indirect, in contract or tort or otherwise) to
the Company (or any affiliate thereof), or to any person (including, without
limitation, Company shareholders) claiming through the Company (or any affiliate
thereof) in connection with the engagement of FWG/Reedland or for or in
connection with the acts or omissions of any such Indemnitee or any other
Indemnitee, except to the extent that any such Liabilities are found in final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted from the gross negligence, bad faith or willful or reckless
misconduct (including a breach of any of the representations, warranties,
covenants or agreements of FWG/Reedland in the Engagement Letter) of the
Indemnitee seeking indemnification.
 
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, then
the Company, on the one hand, and the claiming Indemnitees on the other hand,
will contribute to the losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements (collectively,
the “Losses”) to which such Indemnitees may be subject.  Said contribution will
be made in accordance with all relative benefits received by, and the fault of,
the Company on the one hand, and such Indemnitees on the other hand, in
connection with the statements, acts or omissions which resulted in such Losses,
together with the relevant equitable considerations and will be determined
pursuant to the arbitration provisions set forth in the Engagement Letter.  No
person found liable for fraudulent misrepresentation will be entitled to
contribution from any person who is not also found liable for such fraudulent
misrepresentation.


If any action, suit, proceeding, or investigation commenced which gives rise to
a claim for indemnification and which, in any Indemnitee's reasonable judgment
upon written advice of counsel, gives rise to a conflict of interest between the
Company and the Indemnitees, then the Indemnitees will have the right to retain
legal counsel of their own choice to represent and advise them, and the Company
will pay the reasonable fees, expenses and disbursements of no more than one (1)
law firm for all Indemnitees incurred from time to time in the manner set forth
above.  Such law firm will, to the extent consistent with their professional
responsibilities, cooperate with the Company and any counsel designated by the
Company.  Notwithstanding anything herein to the contrary, the Company will not
be liable for any settlement of any claim, action suit or proceeding effected
without its prior written consent.  Neither the Company nor any affiliate
thereof will, without the prior written consent of the Indemnitee seeking
indemnification, settle or compromise any actual, potential or threatened claim
for which indemnification is sought hereunder, or permit a default or consent to
the entry of any judgment in respect thereof, unless such settlement, compromise
or consent includes, as an unconditional term thereof, the giving by the
claimant to the Indemnitees of an unconditional release from all liability in
respect of such claim.
 
Neither termination nor completion of the engagement of FWG/Reedland pursuant to
the Engagement Letter will affect these indemnification provisions, which will
survive any such termination or completion and remain operative and in full
force and effect.  If any term, provision, covenant or restriction contained in
the Engagement Letter or this Exhibit B is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable or against
its regulatory policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.
 
 
 

--------------------------------------------------------------------------------

 


Exhibit C to Engagement Letter


FWG/Reedland Wiring Instructions


(Financial West Group)
 
 

--------------------------------------------------------------------------------